Citation Nr: 0803048	
Decision Date: 01/28/08    Archive Date: 02/04/08	

DOCKET NO.  06-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	R.J. Mahlin, Attorney-at-law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from February to August 
1961, and had Reserve service with the Army National Guard 
thereafter until August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  For reasons provided below, the 
case is not ready for appellate review and must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The veteran claims entitlement to service connection for 
depression on the basis that it had onset during military 
service, or that it is secondary to other service-connected 
disability.  Although the RO attempted to explain this in 
Statements of the Case, the veteran should understand that 
service connection may be granted for both injuries and 
diseases incurred on active military duty, and active duty 
for training, but service connection may not be awarded for 
diseases incurred on inactive duty training.  

Depression is certainly a disease and not an injury, so an 
award of service connection for depression would not 
ordinarily be warranted if it had onset during the veteran's 
years of inactive service in the Reserves.  An exception to 
the general rule would be if a valid diagnosis of depression 
(at present), was shown to have had its causal origins in a 
specific identifiable incident or injury which occurred 
during a period of active duty, or if a diagnosis of 
depression was found to be causally secondary to other 
service-connected disability.  At no time during the pendency 
of this appeal has the veteran argued that his depression is 
causally attributable to some specific identifiable injury or 
event which occurred during active service.  At present, the 
veteran has only been granted service connection for hearing 
loss and tinnitus.  

There is on file an October 2005 private psychological 
evaluation of the veteran by an individual who apparently 
never actually treated the veteran and who only saw him on a 
single occasion for examination, and who had no access to or 
review of the veteran's clinical record, which stated that 
his depression was secondary to the veteran's "hearing loss 
and other realistic problems that result from this hearing 
acuity problem."  

Although there are on file certain service medical records 
created over the years of the veteran's Reserve serve with 
the Army National Guard, the last record on file is from 
September 1987, some two years before the veteran was finally 
separated from the Army National Guard in August 1989.  Any 
additional relevant treatment records, including a final 
physical examination for separation must be obtained and 
added to the claims folder.  Additionally, there are records 
on file indicating that the veteran was separated from the 
Army National Guard for diabetes mellitus requiring 
hypoglycemic drugs in addition to restrictive diet for 
control, and it would seem likely that some medical records 
were created in consideration of this basis for the veteran's 
separation from service.  It will also be necessary for 
review purposes to obtain a complete copy of the veteran's 
service personnel records with the Army National Guard for 
review as well.  

The veteran contends that he has been affected by depression 
for many years but the earliest treatment record on file 
reflecting a diagnosis of depression is from 1997.  Evidence 
on file tends to show that the veteran was seen by a Dr. 
Murray on five occasions in 1978, once in 1985, and much more 
often commencing in 1995.  These records overlap the 
veteran's period of service in the Army National Guard.  An 
attempt to obtain these records was made, but in February 
2006, Dr. Murray wrote very briefly that the veteran had 
major depression, recurrent for which he was prescribed 
various medications with inconsistent result but that "copies 
of records would be no more helpful."  The Board finds that 
it would be very helpful to have a complete copy of all of 
the veteran's treatment records with Dr. Murray for review in 
consideration of his claim.  Another attempt to obtain these 
records with the veteran's assistance must be made.

Finally, because a private psychological evaluation on file 
causally attributes the veteran's depression to his service-
connected hearing loss, following additional development, the 
veteran must be referred for VA examination with a review of 
the clinical record, and a request or opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  

For these reasons, the case is REMANDED to the RO for the 
following actions:  


                     1.  Initially, the RO should go 
back to the appropriate office(s) of the 
Nebraska Army National Guard Bureau and 
request production of any additional 
service medical records for the veteran 
during his entire period of service with 
that organization.  It does appear VA may 
already have all original records, at least 
through the latest September 1987 periodic 
examination, but another request should be 
processed, especially including any medical 
records created from that time until the 
veteran was formally separated from the 
Guard in August 1989.  Additionally, the RO 
should also request production of the 
veteran's complete personnel file with the 
Nebraska Army National Guard, including all 
performance reviews, records of 
disciplinary actions if any, awards and 
decorations, if any, and all records 
associated with the veteran's separation 
effective in August 1989, to include any 
medical records associated with a 
separation which was apparently based upon 
the veteran's diabetes.  All records 
obtained should be added to the claims 
folder.  

                     2.  The veteran should be 
requested to submit a properly completed 
release for all records of his treatment 
with Thomas Murray, M.D., 3810 Avenue A, 
Kearney NE  68847, to include records 
reflecting treatment on five occasions in 
1978, one occasion in 1985, and records 
reflecting more frequent treatment 
commencing in 1995.  The cover letter 
forwarding the request for medical record 
execution for Dr. Murray by the veteran 
should also inform the veteran that he 
should also complete medical releases for 
any other physician who treated him for 
depression at any time while he was serving 
in the Army National Guard which are not 
already on file.  The RO should then use 
these releases to obtain all records 
identified for inclusion in the claims 
folder.

                     3.  After completing the above 
development, the veteran must be referred 
for a psychiatric evaluation by an M.D. 
psychiatrist (not psychologist).  The 
claims folder must be forwarded to the 
physician for review in conjunction with 
the examination.  In addition to conducting 
a complete psychiatric examination with the 
production of a multiaxial diagnosis, the 
VA psychiatrist is requested to express an 
opinion as to whether it is more, less, or 
equally likely that the veteran's clinical 
diagnosis of depression, and/or adjustment 
disorder with anxiety and depressed mood is 
causally attributable to service-connected 
hearing loss and tinnitus.  The VA 
psychiatrist's attention is directed to all 
of the clinical evidence on file, which 
includes a considerable amount of the 
veteran's outpatient psychiatric treatment 
records, and also includes an October 2005 
psychological evaluation by a clinical 
psychologist (BB).  The VA psychiatrist is 
requested to discuss all of the evidence on 
file, specifically including the October 
2005 psychological evaluation, and to make 
comment on the last sentence contained in 
that report of examination.  A complete 
discussion of the reasons and bases for any 
and all opinions provided is essential.  

                     4.  After completing the above 
development, the RO should again address 
the veteran's claim for service connection 
for an acquired psychiatric disorder.  If 
the decision is not to the veteran and 
representative's satisfaction, they must be 
provided with a Supplemental Statement of 
the Case which specifically includes a 
discussion of the development requested in 
this remand.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



